Mr. Justice Phillips delivered the opinion of the court: This action was for personal injuries, in the Superior Court of Cook county, by appellee, against appellant. The jury returned a verdict for plaintiff below for 83000. Motion for new trial was overruled and judgment entered on the verdict. On appeal to the Appellate Court this judgment was affirmed. From the judgment of the Appellate Court this appeal is prosecuted. No instructions were requested by either party in the trial court, and none were given. No error is urged in this court as to the admission or exclusion of evidence. The only question urged here is, that the appellee was not, at the time of the injury, in the exercise of due care and caution. The question is one solely of fact, and has been settled adversely to appellant by the judgments of the trial and Appellate Courts, and they are conclusive. There are no questions of law in the case for this court to consider. Lake Shore and Michigan Southern Railway Co. v. Richards, 152 Ill. 59; Hawk v. Chicago, Burlington and Northern Railroad Co. 147 id. 399; Fairhank Canning Co. v. Innes, 125 id. 410. The judgment of the Appellate Court for the First District is affirmed. Judgment affirmed.